                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                         KUANG-BAO PAUL OU-YOUNG,
                                   8                                                        Case No. 5:19-cv-07232-EJD
                                                        Plaintiff,
                                   9                                                        ORDER DENYING PLAINTIFF’S
                                                 v.                                         MOTION TO VACATE PRE-FILING
                                  10                                                        SCREENING ORDERS
                                         EDWARD LEAVY, et al.,
                                  11                                                        Re: Dkt. No. 26
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Rule 60(b)(4) of the Federal Rules of Civil Procedure, Plaintiff Kuang-Bao

                                  14   Paul Ou-Young moves to vacate the pre-filing review order issued by Judge Edward M. Chen in

                                  15   case 13-cv-4442-EMC as well as the pre-filing screening order issued by Judge Beth Labson

                                  16   Freeman in case 19-cv-7000-BLF. For the reasons below, Plaintiff’s motion is DENIED.

                                  17          On December 20, 2013, Judge Chen issued an order declaring Plaintiff to be a vexatious

                                  18   litigant and directing pre-filing screening of any complaint filed by Plaintiff involving certain

                                  19   statutes and parties. See Vexatious Litigant Order, Case No. 13-cv-04442, ECF 40 (“First

                                  20   Screening Order”). On November 1, 2019, Plaintiff filed this action against the Honorable

                                  21   Edward Leavy, Senior Circuit Judge; the Honorable Consuelo M. Callahan, Circuit Judge; and the

                                  22   Honorable Carlos T. Bea, Senior Circuit Judge. On December 5, 2019, Judge Freeman issued an

                                  23   Order Requiring That Kuang-Bao P. Ou-Young Obtain Leave of Court Before Filing Any

                                  24   Complaint Against Federal Judges in Case No. 19-cv-07000-BLF, ECF No. 26 (“Second

                                  25   Screening Order”).

                                  26          On February 14, 2020, Plaintiff filed the First Amended Complaint (Dkt. No. 15). The

                                  27
                                       CASE NO.: 5:19-CV-07232-EJD
                                  28   ORDER DENYING PLAINTIFF’S MOTION TO VACATE PRE-FILING SCREENING
                                       ORDERS
                                                                         1
                                   1   First Amended Complaint adds over one hundred new defendants, including, among others,

                                   2   dozens of additional federal judges and federal court personnel, U.S. Department of Justice

                                   3   personnel, U.S. Patent and Trademark Office personnel, members of the United States Congress,

                                   4   members of the current and former White House administrations, local law enforcement offices,

                                   5   and a number of large corporations. Plaintiff now moves the court to vacate both the First and

                                   6   Second Screening Orders pursuant to Rule 60(b)(4).

                                   7          A district court has no authority to vacate the judgment of a closed case

                                   8   before another district judge. Womack v. San Diego Metro. Transit Dev. Bd., No. 14-cv-1929-

                                   9   WQH (DHB), 2014 WL 5390192, at *3 (S.D. Cal. Oct. 23, 2014) (citing Snell v. Cleveland, Inc.,

                                  10   316 F.3d 822, 825-27 (9th Cir. 2002)); see also Bryan v. City of Carlsbad, No. 17-cv-697-LAB

                                  11   (BLM), 2018 WL 2461489, at *2 (S.D. Cal. May 31, 2018) (“There is no provision of law that

                                  12   would authorize the undersigned judge to reassign [another judge’s] case to himself; interfere in
Northern District of California
 United States District Court




                                  13   that case; or review, vacate, or declare void her judgment in that case”) (citing Hill v. Dozer, 2018

                                  14   WL 1418412 at *3 (E.D. Cal., Mar. 22, 2018)). Thus, a motion seeking to vacate the First and

                                  15   Second Screening Orders must be filed in the cases where they were issued—Case Nos. 13-cv-

                                  16   4442-EMC and 19-cv-7000-BLF, respectively—not this case.

                                  17          Further, Rule 60(b) is not applicable to Plaintiff’s request for relief. Rule 60(b) applies

                                  18   only to final, appealable orders, not to interlocutory orders. United States v. Martin, 226 F.3d

                                  19   1042, 1048 n.8 (9th Cir. 2000). The Screening Orders are not final, appealable orders. See Molski

                                  20   v. Evergreen Dynasty Corp., 500 F.3d 1047, 1055-56 (9th Cir. 2007) (holding that pre-filing

                                  21   orders entered against vexatious litigants are not immediately appealable). In any event, a final

                                  22   judgment is “void” for purposes of FRCP 60(b)(4) “only in the rare instance where a judgment is

                                  23   premised either on a certain type of jurisdictional error or on a violation of due process that

                                  24   deprives a party of notice or the opportunity to be heard.” United Student Aid Funds, Inc. v.

                                  25   Espinosa, 559 U.S. 260, 271 (2010). Plaintiff has identified no jurisdictional error or violation of

                                  26   due process that would support a finding that the First or Second Screening Orders are void.

                                  27
                                       CASE NO.: 5:19-CV-07232-EJD
                                  28   ORDER DENYING PLAINTIFF’S MOTION TO VACATE PRE-FILING SCREENING
                                       ORDERS
                                                                         2
                                   1          For the reasons stated above, Plaintiff’s motion to vacate pre-filing screening orders is

                                   2   DENIED.

                                   3          IT IS SO ORDERED.

                                   4   Dated: April 1, 2020

                                   5                                                   ______________________________________
                                                                                       EDWARD J. DAVILA
                                   6                                                   United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                       CASE NO.: 5:19-CV-07232-EJD
                                  28   ORDER DENYING PLAINTIFF’S MOTION TO VACATE PRE-FILING SCREENING
                                       ORDERS
                                                                         3
